 



Exhibit 10.6
AMENDED AND RESTATED
OPERATING AGREEMENT
OF
KYKUIT RESOURCES, LLC
     THIS AMENDED AND RESTATED OPERATING AGREEMENT (the “Agreement”) is entered
into as of this 24th day of October, 2007, by and between the undersigned
Members of KYKUIT RESOURCES, LLC, an Ohio Limited Liability Company (the
“Company”). This Agreement supercedes and replaces all the terms and conditions
of the Operating Agreement of the Company entered into on May 8, 2007.
SECTION 1
DEFINITIONS
     For purposes of this Agreement, unless the context clearly indicates
otherwise, (i) all of the capitalized words in this Agreement shall have the
meanings set forth in the Appendix attached hereto, and (ii) all non-capitalized
words defined in the Act shall have the meaning set forth therein.
SECTION 2
FORMATION
     2.1 Name. The name of the Company shall be KYKUIT RESOURCES, LLC. The
Company may do business under that name and under any other name or names upon
which the Managing Member desires.
     2.2 Organization. The Members are hereby organized and authorized for the
formation of the Company as an Ohio Limited Liability Company pursuant to the
provisions of the Act and have filed Organization/Registration of Limited
Liability Company with the Ohio Secretary of State, in the form attached hereto
as Exhibit “A”.
     2.3 Purpose. The purpose for which this Company is formed is to own and
operate a portion of the mineral leasehold estate in a prospect known as “The
Missouri Breaks” located in Fergus County, State of Montana (the “Prospect”), as
well as to engage in any lawful activity reasonably related thereto for which a
limited liability company may be formed under the laws of the State of Ohio,
including but not limited to constructing and maintaining the Pipeline System,
and to do any and all things reasonably determined by the Managing Member to be
necessary, desirable, or incidental to the foregoing purpose. A copy of the
Purchase and Sale Agreement evidencing the purchase of a portion of the Prospect
by Great Plaines Exploration, LLC is attached hereto as Exhibit “B” and
incorporated herein by this reference. That Purchase and Sale Agreement shall be
assigned by Great Plains Exploration, LLC to and assumed by the Company prior to
the Closing Date set forth in the Purchase and Sale Agreement.
     2.4 Members. The names, present mailing addresses, and Unit Ownership of
the Members are set forth either in Exhibit “C”, attached hereto. Any Person
executing a Joinder Agreement in the form prescribed by the Company and who
complies with the provisions of this Agreement, including Section 9.2 hereof,
and the Law, shall also become a Member, in which

 



--------------------------------------------------------------------------------



 



case, Exhibit “C” shall be amended to reflect the new Member(s). All references
in this Agreement to “Units” or “Unit Ownership” or “proportion to Unit
Ownership” or “Membership Interest” shall refer to the allocation of Unit
Ownership reflected in the column of Exhibit “C” entitled “Actual Unit
Ownership” and/or “Actual Percentage of Unit Ownership”. Kykuit Resources, LLC
intends on entering into a Joint Venture Agreement with Hemus, Ltd. (“Hemus”)
whereby Hemus has the right to participate in the ownership, operation and
development of the Prospect on a 25% basis. The 2 columns of Exhibit “C”
entitled “Effective Unit Ownership for Hemus Participating Wells” and
“Percentage of Unit Ownership for Hemus Participating Wells” reflect the
effective ownership of each Member for those operations of the Company in which
Hemus opts to participate on a 25% basis.
     2.5 Statutory Agent. The name and address of the Company’s Statutory Agent
in the State of Ohio shall be Gregory Osborne, 8500 Station Street, Suite 345,
Mentor, Ohio, 44060. The Managing Member may, from time to time, change the
Agent by filing appropriate documents with the Ohio Secretary of State. If the
registered agent ceases to act as such for any reason the Managing Member shall
promptly designate a replacement Agent. The Managing Member shall promptly file
with the Ohio Secretary of State the documents required by the Act with respect
to any change of the registered Agent or his/her address. If the Managing Member
shall fail to designate a replacement registered agent or if the Managing Member
or the Agent fail to file the appropriate notice of a change of agent or his/her
address, any Member may designate a replacement Agent or file a notice of change
of agent or his/her address.
     2.6 Principal Office. The principal office of the Company shall be located
at 8500 Station Street, Suite 345, Mentor, Ohio, 44060.
     2.7 Title to Property. Title to all property contributed to or otherwise
acquired by the Company shall be held in the name of the Company.
     2.8 Term. The term of the Company shall begin upon the date of filing of
the Articles of Organization with the Ohio Secretary of State (the “Commencement
Date”) and shall continue in existence for a term ending December 31, 2099
unless its existence is sooner terminated pursuant to Section 10 of this
Agreement.
     2.9 No State Law Partnership. The Members intend that the Company not be a
partnership (including without limitation, a Limited Partnership), or joint
venture, and that no Member be a partner or joint venturer of any other Member
for any purpose other than Federal and State tax purposes and that this
Agreement not be construed or interpreted to suggest otherwise.
SECTION 3
MEMBERS
     3.1 Liability of Members. No Member shall be liable as such for the debts,
obligations, or liabilities of the Company, including any liability under a
judgment decree or order of a court. The failure of the Company to observe any
formalities or requirements relating to the exercise of its powers or management
of its business or affairs under this Agreement or the

2



--------------------------------------------------------------------------------



 



Act shall not be grounds for imposing personal liability on the Members for
liabilities of the Company.
     3.2 Meetings of Members. The Members shall meet annually at such time as
shall be determined by resolution of the Members, commencing with the year 2007,
for the purpose of transacting such business as may come before the meeting;
provided, however, the failure to hold an annual meeting shall not be grounds
for dissolution of the Company. Special meetings of the Members, for any purpose
or purposes, may be called by any Member, so long as notice is sent to each
Member as specified in Section 3.3 herein. The Members may designate any place,
either within or outside the State of Ohio, as the place of the annual meeting
or special meeting of the Members. If no designation is made the place of the
meeting shall be the principal office of the Company. Members may participate in
any annual meeting or special meeting through the use of any means of
communication by which all of the Members may simultaneously hear each other
during the meeting. A Member participating in a meeting by this means is deemed
to be present in person at the meeting.
     3.3 Notice and Record Date of Meetings. Except as otherwise provided
herein, written notice stating the place, day and hour of a meeting and the
purpose or purposes for which the meeting is called shall be delivered at least
fifteen (15) days but not more than ninety (90) days before the date of the
meeting, either personally, by certified or registered mail, postage prepaid, or
by facsimile or electronic mail to each Member. If mailed, such notice shall be
deemed to be delivered two (2) business days after being deposited in the United
States mail, addressed to the Member at his/her address as it appears on the
books of the Company, with postage thereon prepaid. If sent by facsimile or
electronic mail, such notice shall be deemed to be delivered on the date of
delivery indicated on the facsimile or electronic mail delivery confirmation
record. Members may waive prior notice by attending the meeting or by executing
a written waiver of notice before or after the meeting. The date on which notice
of the meeting is mailed shall be the record date for determining Members
entitled to notice of and/or to Vote at any meeting of the Members.
     3.4 Quorum. The Members owning at least fifty-one percent (51%) of the
Units of the Company represented in person or by proxy, shall constitute a
quorum at any meeting of Members. A Person disclosing a conflict at any meeting
of the Members shall nonetheless be counted for purposes of determining whether
a quorum of the Members exists at such meeting.
     3.5 Voting. The Members shall have one (1) Vote for each Unit owned by them
with respect to any matters relating to the affairs of the Company for which the
Member is entitled to Vote. A Member may Vote in person or by a proxy executed
in writing by the Member or by a duly authorized attorney-in-fact. Such proxy
shall be filed with the Member acting as Chairman of the meeting, before or at
the time of the meeting. No proxy shall be valid after eleven (11) months from
the date of its execution, unless otherwise provided in the proxy.
     3.6 Action by Members Without a Meeting. Any action required or permitted
to be taken at a meeting of Members may be taken without a meeting if the action
is evidenced by one (1) or more written consents describing the action taken,
signed by the Members approving such action and delivered to the custodian of
the Company’s records for filing with the Company

3



--------------------------------------------------------------------------------



 



records. Any action taken hereunder is effective when the Members have signed
the consent, unless the consent specifies a different effective date. A copy of
any action taken by written consent of the Members pursuant to this Section,
along with any documents relevant and material thereto, shall be provided to all
of the Members within two (2) calendar days of the effective date thereof. The
record date for determining Members entitled to take action without a meeting
shall be the date the first Member signs a written consent.
SECTION 4
MANAGEMENT
     4.1 Management. The Members may from time to time, by a Vote of all Members
pursuant to Section 4.2, designate one (1) or more Member(s) to act as Managing
Member(s) of the Company. Any Member designated as a Managing Member hereunder
shall serve until removed by unanimous Vote of all Members, or until such person
shall die, resign, cease to be a Member in the Company, or otherwise become
unable to act or to continue to act as a Managing Member. The Members hereby
designate John D. Oil and Gas Company (“JDO”) to act as Managing Member
hereunder. Except as otherwise set forth in Section 4.2 below, all Company
business decisions shall be made by the Managing Member acting on behalf of the
Company, provided, however, that the Managing Member may delegate certain
decision making authority to other Members, or non-members in its sole and
absolute discretion. Such delegation shall not limit in any way, however, the
Managing Member’s fiduciary duties to the Members. In the event that JDO ceases
to be Managing Member of the Company for any reason, a substitute Managing
Member shall be elected by a Vote of the Members pursuant to Section 4.2 below.
     4.2 Voting by Members. All decisions made by the Managing Member shall be
made in good faith and shall be final and binding upon the Company. To the
maximum extent provided by Ohio law, the decisions of the Managing Member shall
be deemed to satisfy the standards of conduct set forth in Section 1705.09 of
the Act. Any matter submitted to a Vote of the Members or requiring approval of
the Members shall be deemed to be passed if approved by the Members holding
fifty-one percent (51%) or more of the Units then held by all Members.
Notwithstanding the foregoing, no Member or Managing Member shall be permitted
to take any of the following actions on behalf of the Company without the
approval of a majority of the Members, which approval shall not be unreasonably
withheld and shall be predicated upon reasonable business judgment:

  (i)   amending the Company’s Operating Agreement or other governing documents;
    (ii)   altering or changing the rights, privileges, preferences or
limitations of the Membership Interests;     (iii)   creating or issuing a
senior class or series of membership interests of the Company;     (iv)  
increasing or decreasing the number of Managers;

4



--------------------------------------------------------------------------------



 



  (v)   merging or consolidating with another business or company;     (vi)  
directly or indirectly adopting any plan or arrangement for the bankruptcy,
reorganization, dissolution or liquidation of the Company, including the method
of distribution thereunder;     (vii)   selling, transferring, exchanging or
otherwise disposing of all or substantially all of the Company’s assets;    
(viii)   borrowing money or incur an obligation in excess of Five Hundred
Thousand Dollars ($500,000.00);     (ix)   authorizing, approving or entering
into any agreement to act as a primary obligor, or to serve as a guarantor,
surety or co-obligor with respect to the indebtedness of any other party, or to
borrow money from third-party lenders;     (x)   disposing of the goodwill of
the Company; and/or     (xi)   doing any other act that would make it impossible
to carry on the ordinary business of the Company.

     4.3 Compensation. The Members may elect, by a Vote of the Members pursuant
to Section 4.2 hereof, to pay the Managing Member(s) and/or the Officers an
annual salary. The amount of any such salary shall be approved by a Vote of the
Members pursuant to Section 4.2 hereof.
     4.4 Other Business Interests of Members. Unless otherwise agreed in
writing, Members shall be permitted to engage in any other business, trade, or
employment while serving as a Member and/or Managing Member of the Company.
     4.5 Officers. The Managing Member may appoint one or more individuals who
are affiliates of Members to act as officers of the Company which may include
(a) a President, (b) one or more Vice Presidents; (c) a Secretary and/or one or
more Assistant Secretaries; and (d) a Treasurer and/or one or more Assistant
Treasurers. Any two (2) or more offices may be held by the same individual. Each
officer shall hold his or her office for the term for which he or she was
appointed, or until such officer first dies, resigns, is unable to serve, or is
removed by the Managing Member, in the sole discretion of the Managing Member.
Except as otherwise provided herein, any officers appointed hereunder shall have
no rights or powers with respect to the Company above or beyond the rights
granted and allocated herein by virtue of such officer being an affiliate of a
Member or a Managing Member of the Company. In the event that the Managing
Member determines not to appoint officers from time to time, then such decision
shall not affect the existence of the Company. The Managing Member may delegate
a portion of its day-to-day management responsibilities to any such officers or
to any other Members, as determined by the Managing Member from time to time.
Such delegation shall not limit in any way, however, the Managing Member’s
fiduciary duties to the Members. The Members shall

5



--------------------------------------------------------------------------------



 



establish such rules and procedures relating to meetings and notices of meetings
as they deem necessary or appropriate. All officers appointed by the Managing
Member must be individuals who are affiliates of Members of the Company.
     4.6 Reliance on Acts of Members or Officers. No financial institution or
any other Person, firm or corporation dealing with the Company shall be required
to ascertain whether the Managing Member or any officer is acting in accordance
with this Agreement but such financial institution or such other Person, firm or
corporation shall be protected in relying solely upon the deed, transfer or
assurance of, and the execution of such instrument or instruments by the
Managing Member or such officer.
     4.7 Special Approval of Certain Transactions. Notwithstanding any other
provision of this Agreement to the contrary, inasmuch as the purpose of the
Company is limited to developing and exploiting the Prospect, constructing the
Pipeline System and actions reasonably related thereto, any amendment to
Section 2.3, “Purpose,” of this Agreement, or any agreement or action by the
Company inconsistent with Section 2.3, “Purpose,” of this Agreement shall be
void and not binding on the Company, its assets or its Members unless such
specific agreement (and all of the terms and conditions thereof) or specific
action has, prior to entering into such agreement or taking any such action,
been expressly approved in writing by Energy West Resources, Inc.
SECTION 5
CONTRIBUTIONS, COMMITMENTS AND LOANS
     5.1 Capital Contributions.

  (a)   Member Capital Contributions. Each Member agrees to make contributions
to the capital of the company in cash from time to time payable in United States
Dollars, as follows:

  (i)   Initial Capital Contributions. Each Member has previously contributed to
the Company, as such Member’s Initial Capital Contribution, the amounts
described in Exhibit “C” attached hereto;

  (ii)   Additional Capital Contributions. Within thirty (30) days after a
Payment Notice from the Managing Member, each Member shall contribute to the
Company Additional Capital Contributions in an amount equal to its pro rata
share of anticipated Operating Expenses as determined by the Managing Member in
its sole discretion. The foregoing and any other provisions of this Agreement
notwithstanding, Member Energy West Resources, Inc. (“EWST”) shall have no
obligation to make any Additional Capital Contributions after the date of this
Amended and Restated Operating Agreement in excess of $2,279,100, (the “EWST
Cap”) (unless EWST Board of Directors in its discretion authorizes Additional
Capital Contributions in excess of the EWST Cap) and

6



--------------------------------------------------------------------------------



 



      EWST’s failure to make Additional Capital Contribution in excess of the
EWST Cap will not result in EWST becoming a Defaulting Member and EWST’s action
in not so providing Additional Capital Contribution in excess of EWST Cap shall
not constitute an EWST Capital Deficiency or Payment Deficiency, all as defined
below, and the provision of Section 5.2 shall not apply to EWST in such case
but, rather, EWST shall continue to be designated a non-defaulting Member in
good standing.1 In such case EWST, as a non-defaulting Member who has elected
not to make an Additional Capital Contribution, shall be diluted on a pro rata
basis and the ownership interest of any other non-defaulting Member who makes an
Additional Capital Contribution shall increase in proportion to that Member’s
Additional Capital Contribution.

  (iii)   At the time that the Company has completed the drilling of ten
(10) wells, the Managing Member shall provide EWST with financial projections
for the Company in order for EWST to evaluate its continued participation as a
Member of the Company. In the event that EWST determines in its reasonable
discretion that there is not a reasonable likelihood that it will receive a
reasonable return on its investment, EWST may deliver written notice to the
Managing Member at that time that it no longer desires to participate as a
active Member of the Company (the “Non-Participation Notice”), in which case
EWST shall have no further obligation to make any Additional Capital
Contributions after the date of the Non-Participation Notice and EWST’s failure
to make Additional Capital Contribution after that time shall not result in EWST
being a Defaulting Member and shall not constitute an EWST Capital Deficiency or
Payment Deficiency, all as defined below, and the provision of Section 5.2 shall
not apply to EWST in such case but, rather, EWST shall continue to be designated
a non-defaulting Member in good standing. In such case EWST, as a non-defaulting
Member who has elected not to make an Additional Capital Contribution, shall be
diluted on a pro rata basis and the ownership interest of any other
non-defaulting Member who makes an Additional Capital Contribution shall
increase in proportion to that Member’s Additional Capital Contribution.

 

1   EWST’s capital contribution in connection with the Company shall be capped
at a total of $3,000,000.00. EWST has previously paid its Initial Capital
Contribution in the amount of $133,500, its first Additional Capital
Contribution in the amount of $587,400, and a second Additional Capital
Contribution in the amount of $40,050, for a total contribution to date of
$760,950. Consequently, subject to Section 5.1(a)(iii), EWST’s obligation to
make Additional Capital Contributions from and after the date of this Amended
and Restated Operating Agreement is $2,239,050 ($3,000,000 less $760,950),
unless EWST’s Board of Director’s authorizes Additional Capital Contributions in
excess of the EWST Cap or unless EWST delivers a Non-Participation Notice
pursuant to Section 5.1(a)(iii).

7



--------------------------------------------------------------------------------



 



  (b)   Funding Mechanics. The amount of each Capital Contribution shall be
specified by the Company in a written Payment Notice delivered to each member at
least thirty (30) days prior to the date on which the amount is due. Capital
Contributions shall be made by wire transfer or immediately available funds to
the account specified in the respective Payment Notice or by such other method
as the Managing Member specifies in such Payment Notice.

     5.2 Defaulting Member. The following provisions are subject to the terms of
Section 5.1 hereof.

  (a)   Default. If any Member fails to make, when due, any portion of a Capital
Contribution required to be contributed by such Member pursuant to this
Agreement or to make any other payment required to be made by it hereunder when
required to be made, then the Company shall promptly provide written notice of
such failure to such Member. If such Member fails to make such Capital
Contribution (a “Capital Deficiency”) or such other payment (the “Payment
Deficiency”) within ten (10) business days after receipt of such notice, then,
for so long as such Member fails to make such Capital Contribution or such other
payment, such Member shall be deemed a “Defaulting Member” and, in addition to
the other remedies provided in this Agreement, the remedies set forth below
shall apply. Election of any one or more of the following remedies shall not
preclude the subsequent use of any other remedy specified below or otherwise
available to a non-defaulting party.     (b)   Suspension of Rights. The
Managing Member may upon written notice to the Defaulting Member suspend all of
the Defaulting Member’s rights granted by this Agreement until the default is
cured, without prejudice to the right of the non-defaulting Members to continue
to enforce the obligations of the Defaulting Member previously accrued or
thereafter accruing under this Agreement. The rights of the Defaulting Member
that may be suspended hereunder at the election of the Managing Member shall
include without limitation, the right to receive information as to any operation
of the Company during the period of such default, the right to Vote on any
matter, and the right to receive distribution pursuant to this Agreement.    
(c)   Suit for Damages. The Company may sue the Defaulting Member to collect any
Capital Deficiency or Payment Deficiency, plus interest accruing thereon from
the date of default until the date of collection at the Default Rate. Nothing
herein shall prevent any Member or the Company from suing any Defaulting Member
to collect consequential damages accruing to such Member or the Company as a
result of the default.

8



--------------------------------------------------------------------------------



 



  (d)   Dilution. The Managing Member may upon written notice to all Members,
give each non-defaulting Member the right to contribute (or cause the Company to
contribute) his/her pro rata share of the Capital Deficiency as additional
Capital Contribution to the Company. If one or more non-defaulting Members elect
not to make the additional Capital Contribution, the remaining Members (other
than the Defaulting Member) shall be given the opportunity to make an additional
Capital Contribution in an amount equal to his/her pro rata share of the
shortfall. In the event that the Managing Member exercises the right under this
Section 5.2(d), then at the election of the Managing Member, either (1) the
Defaulting Member’s ownership interest in the Company shall be diluted on a pro
rata basis, and the ownership interest of any non-defaulting Member who makes an
Additional Capital Contribution shall increase in proportion to that Member’s
Additional Capital Contribution, or (2) the Defaulting Member’s ownership
interest in the Company shall not be diluted, but instead the Defaulting Member
shall forego its right to receive any distributions from the Company until such
time as the distributions that the Defaulting Member would have been entitled to
receive but for the default equal three hundred percent (300%) of Capital
Deficiency, and the non-defaulting Members who make additional Capital
Contributions shall be entitled to receive three hundred percent (300%) of the
amount of his/her additional Capital Contribution.     (e)   Costs and
Attorneys’ Fees. In the event any party brings legal proceedings to enforce any
financial obligation of a Member hereunder, the prevailing Member in such action
shall be entitled to recover all court costs, costs of collection, and
reasonable attorneys’ fees, which the lien provided for herein shall also
secure.     (f)   Rights Cumulative. No right, power or remedy conferred upon
the Managing Member or the Company in this Section 5.2 shall be exclusive, and
each such right, power or remedy shall be cumulative and in addition to every
other right, power or remedy whether conferred in this Section 5.2 or now or
hereafter at law or in equity or by statute or otherwise. No course of dealing
between the Managing Member and any Defaulting Member and no delay in exercising
any right, power or remedy conferred in this Section 5.2 or now or hereafter
existing at law or in equity or by statute or otherwise shall operate as a
waiver or otherwise prejudice any such right, power or remedy.     (g)   Lien on
Units. Each Member grants to the other Members a lien upon his/her Units to
secure performance of each Member’s payment obligations hereunder.

     5.3 Public Offering. Section 5.2 shall not apply to any Public Offering by
the Company. Should the Company elect to make a Public Offering of its
securities each Member

9



--------------------------------------------------------------------------------



 



shall be entitled to purchase additional Units or any other security issued by
the Company on the open market and no Member shall have any so-called preemptive
rights with respect to such Public Offering.
     5.4 No Interest on Capital Contributions. Members shall not be paid
interest on their Capital Contributions.
     5.5 Return of Capital Contributions. Except as otherwise provided in this
Agreement, no Member shall have the right to receive the return of any Capital
Contribution.
     5.6 Capital Accounts. A separate Capital Account shall be maintained for
each Member.
     5.7 Loans by Members. Any Member may, at any time, make or cause a loan to
be made to the Company in any amount on those terms upon which the Company and
the Member agree.
SECTION 6
ALLOCATIONS AND DISTRIBUTIONS
OF PROFITS AND LOSSES
     6.1 Allocations of Profits. Except as may be required by Ohio law or by
Section 1.704-1(b)(2)(iv)(f)(4) of the Regulations, all items of income and gain
of the Company shall be allocated among the Members in accordance with and in
proportion to Actual Unit Ownership.
     6.2 Allocation of Losses. Except as may be required by Ohio law or by
Section 1.704-1(b)(2)(iv)(f)(4) of the Regulations, all items of loss, deduction
and credit of the Company shall be allocated among the Members in accordance
with and in proportion to Actual Unit Ownership
     6.3 Distribution of Cash Flow. Distributions may be declared from time to
time by the Members pursuant to Section 4.2 hereof, provided, however, that the
Managing Manager shall automatically cause the Company to distribute, on or
before April 15 of each year, the amount required to pay each Member’s estimated
federal, state, and local tax liability arising from the profits of the Company,
which shall be calculated at forty percent (40%) of the Company’s profits and
shall be made in accordance with Actual Unit Ownership except that Distribution
in anticipation of a Dissolution Event or subsequent to a Dissolution Event
shall be made as provided in Section 10.2 hereof.
     6.4 Allocation and Distribution to New Members and Assignees. If Units are
transferred or if additional Units are issued during any Fiscal Year, Profits
and Losses for the Fiscal Year shall be allocated in accordance with Section
706(d) of the Code, using any conventions permitted by law and selected by a
Vote of the Members pursuant to Section 4.2 hereof. All Distributions on or
before the date of a Transfer shall be made to the transferor, and all
Distributions thereafter shall be made to the transferee. If a Transfer does not
comply with the provisions of Section 8 of this Agreement, then any Distribution
shall be allocated to the Person who attempted to make the Transfer.

10



--------------------------------------------------------------------------------



 



SECTION 7
TAXES
     7.1 Method of Accounting For Tax Purposes. The records of the Company shall
be maintained on the accrual method of accounting for federal income tax
purposes.
     7.2 Tax Matters Member. The Managing Member shall be designated as the “tax
matters member” of the Company pursuant to Section 6231(a)(7) of the Code. The
Managing Member shall take such actions as are necessary to cause each other
Member and Assignee to become a “notice partner” within the meaning of
Section 6223 of the Code.
SECTION 8
TRANSFERS OF UNITS AND WITHDRAWALS OF MEMBERS
     8.1 Permitted Transfers. Any Member may, during his/her lifetime, transfer
all or any part of his/her Membership Interest to a trust for the benefit of
said Member or his/her spouse, or his lineal descendants (hereinafter all said
transferees shall be referred to as the “Permitted Transferee(s)”). In such a
case, the Permitted Transferee(s) shall receive and hold such Membership
Interest subject to all of the restrictions, terms, and conditions of this
Agreement, and there shall be no further transfer of such Shares except: (i) to
the transferor; or (ii) in accordance with the terms and conditions of this
Agreement. A Member shall give the Company prior written notice at least thirty
(30) days in advance of any transfer of his/her Membership Interest to a
Permitted Transferee.
     8.2 Transfer or Sale of Units. Except for Permitted Transfers, no Member
shall Transfer all or any portion or any interest in his/her Units except in
compliance with this Agreement and unless the following conditions (the
“Conditions of Transfer”) are satisfied:

  (i)   The Transfer will not require registration of the Units under any
federal or state securities laws;     (ii)   The transferee delivers to the
Company a written instrument agreeing to be bound by the terms of this
Agreement;     (iii)   The Transfer will not result in the termination of the
Company pursuant to Code Section 708, or otherwise;     (iv)   The Transfer will
not result in the Company being subject to the Investment Company Act of 1940,
as amended;     (v)   The transferor or the transferee delivers the following
information to the Company: (i) the transferee’s taxpayer identification number;
and (ii) the transferee’s initial tax basis in the transferred Membership
Interest; and     (vi)   The transferor complies with provisions set forth in
Section 8.3 hereof.

11



--------------------------------------------------------------------------------



 



     If the Conditions of Transfer are satisfied, then a Member may Transfer all
or any portion of that persons Units; provided, however, and except otherwise
provided for in Section 8.3(f), the transferee of the Units shall hold the Units
as an unadmitted Assignee and shall have no right to: (i) become a Member;
(ii) exercise any Membership Rights other than those specifically pertaining to
ownership of a Membership Interest; or (iii) act as an agent of the Company.
     8.3 Right of First Refusal.

  (a)   If a Member (the “Transferor”) receives a bona fide offer (the
“Transferee Offer”) from any other Person (the “Transferee”) to purchase all or
any portion of or any interest or rights in the Member’s Units (the
“Transferor’s Interest”), then prior to any Transfer the Transferor shall give
written notice to all other Members containing each of the following:

  (i)   The Transferee’s identity;     (ii)   A true and complete copy of the
Transferee’s Offer; and     (iii)   The Transferor’s Offer (the “Offer”) to sell
the Transferor’s Units to all other Members other than the Transferor
(individually, a “Remaining Member,” and collectively, the “Remaining Members”)
for a total price equal to the price set forth in the Transferee’s Offer (the
“Transfer Purchase Price”), which shall be payable on the terms of payment set
forth in the Transferee’s Offer, subject to the provisions of this Section.

  (b)   The Offer shall be and remain irrevocable for a period ending at
11:59 p.m. local time at the Company’s principal office on the thirtieth (30th)
day following the date the Transfer Notice is given by the Transferor to the
Remaining Member(s) (the “Offer Period”). At any time during the Offer Period, a
Remaining Member may accept the Offer by notifying the Transferor in writing
(the “Acceptance Notice”) that the Remaining Member intends to purchase all, but
not less than all, of the Transferor’s Interest. If two (2) or more Remaining
Members desire to accept the Offer, then, in the absence of an Agreement between
or among them, each such Remaining Member shall purchase the Transferor’s
Interest in the proportion that his/her respective percentage of Unit Ownership
bears to the total percentages of all of the Remaining Members who desire to
accept the offer. If any Remaining Member(s) accepts the Offer, then the
Acceptance Notice shall fix a closing date (the “Transfer Closing Date”) for the
purchase, which date shall not be earlier than ten (10) or more than ninety
(90) days after the expiration of the Offer.

  (c)   If any Remaining Member accepts the Offer, then the Transfer Purchase
Price shall be paid on the Transfer Closing Date, in accordance with the

12



--------------------------------------------------------------------------------



 



      payment terms set forth in the Transferee Offer unless otherwise agreed by
the parties involved in the transaction.

  (d)   If no Remaining Member accepts the Offer within the time and in the
manner specified in this Section, then the Transferor may, for a period of sixty
(60) days after the expiration of the Offer Period (the “Free Transfer Period”),
Transfer the Transferor’s Interest to the Transferee, for the same or greater
price and on the same terms and conditions as set forth in the Transfer Notice.
The Transfer shall be subject, however, to the conditions of Transfer set forth
in Section 8.2 hereof. If the Transferor does not Transfer the Transferor’s
Interest within the Free Transfer Period, then the Transferor’s right to
Transfer the Transferor’s Interest pursuant to this Section, shall cease and
terminate.     (e)   Any Transfer by the Transferor after the last day of the
Free Transfer Period or without strict compliance with the terms, provisions,
and conditions of this Section and other terms, provisions, conditions of this
Agreement, shall be null and void and of no force or effect.     (f)  
Notwithstanding, anything contained in Section 8.2 to the contrary, if (i) the
Transferor gives the Transferee the right to become a Member in the Company; and
(ii) the Remaining Members holding fifty-one percent (51%) or more of the Units
then being held by all Remaining Members agree in writing to the Transferee
becoming a Member, which consent may be withheld by the Remaining Members at
their sole and unreviewable discretion, with or without cause; and (iii) the
Transferee executes and delivers such documents as the Remaining Members and the
Company may require to make the Transferee a party to this Agreement; and
(iv) the Transfer to the Transferee otherwise strictly complies with the terms,
provision, and conditions of this Section and other terms, provisions, and
conditions of this Agreement, including, but without limitation, the Conditions
of Transfer, then the Transferee shall become and the Remaining Members shall
admit, the Transferee as a Member of the Company. Any Person who becomes a
Member as a result of an assignment of a Membership Interest shall assume all of
the obligations of the assignor, including liabilities unknown to the assignee
at the time the assignee became a Member.     (g)   Each Member hereby
acknowledges the reasonableness of the prohibition contained in this Section 8.3
in view of the purpose of the Company and the relationship of the Members. The
Transfer of any Membership Right or Membership Interest in violation of the
prohibition contained in Section 8.3 hereof shall be deemed invalid, null and
void, and of no force or effect. Any Person to whom a Membership Right is
attempted to be transferred in violation of this Section shall not be entitled
to vote on matters coming before the Members, participate in the management of
the Company, act

13



--------------------------------------------------------------------------------



 



      as an agent of the Company, receive Distributions from the Company, or
have any other rights in or with respect to the Membership Right.

     8.4 Requirements for Effectiveness of Transfer. As a condition to
recognizing the effectiveness of any proposed Transfer of Units, the Remaining
Members may require the Transferor and/or the proposed Transferee, to execute
instruments of transfer, assignment and assumption and other documents, and to
perform all other acts which the Remaining Members may deem necessary or
desirable to:

  (a)   Preserve the Company’s status under the laws of each jurisdiction in
which the Company is qualified, organized or does business after the Transfer;  
  (b)   Maintain the Company’s classification as a partnership for federal
income tax purposes; and     (c)   Assure compliance with any applicable state
and federal laws including securities laws and regulations.

     8.5 Withdrawal of a Member. No Member shall have the right or power to
withdraw as a Member of the Company without the unanimous prior written approval
of the non-withdrawing Members and, if such approval is obtained, the optional
buy-out provisions contained in Section 10.3 shall apply.
SECTION 9
ASSIGNMENTS AND ADDITIONAL MEMBERS
     9.1 Assignment of Units. Except as otherwise provided herein, a Member may
not assign the Member’s Interest in the Company. Any Person who becomes an
unadmitted Assignee by operation of this Agreement shall not become a Member of
the Company and shall have no right to: (i) become a Member; (ii) exercise any
Membership Rights other than those specifically pertaining to ownership of a
Membership Interest; or (iii) act as an agent of the Company, except as
otherwise provided in Section 8.3(f) herein.
     9.2 Additional Members. Upon written approval of the Members holding
fifty-one percent (51%) or more of the Units then held by all Members, the
Company may make a Person a Member by the Company issuing Units for such
consideration as the Members determine. In such event, (i) Exhibit “C” to this
Agreement shall be amended to reflect the issuance of Additional Units; (ii) the
new Members shall execute such documents as shall be required to reflect their
acquisition of Units in the Company and their agreement to be bound by the terms
of the Articles and this Agreement, and (iii) the Membership Interest of all
existing Members shall be diluted proportionally. Notwithstanding the provisions
of this Section 9, all Members shall be given the first option to purchase the
Additional Units on a pro-rata basis before such Additional Units are offered to
any other Persons.

14



--------------------------------------------------------------------------------



 



SECTION 10
DISASSOCIATION OF A MEMBER
     10.1 Disassociation. A Person ceases to be a Member upon the happening of
any of the following events:

  (i)   The withdrawal of the Member;     (ii)   A Member becoming a Bankrupt
Member;     (iii)   In the case of a Member who is acting as a Member by virtue
of being a trustee of a trust, the termination of the trust (but not merely the
substitution of a new trustee);     (iv)   In the case of a Member that is an
organization other than a corporation, the dissolution and commencement of
winding up of the organization;     (v)   In the case of a Member that is a
corporation, the filing of a certificate of dissolution, or its equivalent, for
the corporation or the revocation of its charter if not reinstated within ninety
(90) days; or     (vi)   In the case of a Member who is a natural person, the
adjudication of incompetency or death of the Member.

     10.2 Rights of Disassociating Member. In the event any Member disassociates
prior to the dissolution and winding up of the Company, the disassociated Person
shall have no right to compel a liquidation of his/her Units and, except as
otherwise provided in Section 10.3 hereof, shall thereafter hold Units as an
unadmitted Assignee.
     10.3 Optional Buy Out in the Event of the Disassociation of a Member
Pursuant to Section 10.1(i) through (v).

  (a)   In the event of the Disassociation of a Member pursuant to
Section 10.1(i), (ii), (iii), (iv) or (v), then, notwithstanding anything
contained herein to the contrary, the Disassociating Member shall be deemed to
have offered for sale (the “Buy Out Offer”) to the other Members (individually,
a “Remaining Member” and collectively, “Remaining Members”), or at the Remaining
Member’s election, to the Company, all of the Units owned of record and
beneficially by the Disassociating Member before the event causing the
Disassociation (the “Disassociating Member’s Interest”).     (b)   The Buy Out
Offer shall be and remain irrevocable for a period ending on the thirtieth
(30th) day following the date the Remaining Members elect to continue the
Company (the “Buy Out Offer Period”). At any time during the Buy Out Offer
Period, a Remaining Member may accept the Buy Out Offer by notifying the
Disassociating Member in writing (the “Buy Out

15



--------------------------------------------------------------------------------



 



      Acceptance”) that the Remaining Member intends to purchase all, but not
less than all, of the Disassociating Member’s Units. If two (2) or more
Remaining Members desire to accept the Buy Out Offer, then, in the absence of an
agreement between or among them, each such Remaining Member shall purchase the
Disassociating Member’s Units in the proportion that his/her respective
Percentage of Unit Ownership bears to the total Percentages of all of the
Remaining Members who desire to accept the Buy Out Offer. Alternatively, the
Remaining Members may by a Vote of the Members elect to cause the Company to
purchase the Disassociating Member’s Units. If any Remaining Member or the
Company accepts the Buy Out Offer, then the Buy Out Acceptance shall fix a
closing date (the “Buy Out Closing Date”) for the purchase, which date shall not
be earlier than ten (10) or later than ninety (90) days after the date that the
Buy Out Purchase Price (hereinafter defined) is determined.

  (c)   If any Remaining Member accepts the Buy Out Offer, then the Purchase
Price for such sale shall be determined pursuant to Section 10.4 hereof (the
“Buy Out Purchase Price”). The Buy Out Purchase Price shall be paid in
accordance with an unsecured promissory note(s) which shall: (i) be dated as of
the Buy Out Closing Date; (ii) provide for payment of the Buy Out Purchase Price
in thirty-six (36) equal monthly installments over a three (3) year period,
(iii) bear interest at a rate of six percent (6%) per annum, which interest
shall be payable monthly at the time installments of principal are due and
payable; and (iv) be subordinated to the Company’s payment obligations to third
party lenders. The Disassociated Member agrees to execute such subordination
agreements as the Company’s third party lenders may request.     (d)   If no
Remaining Member accepts the Buy Out Offer, then the Disassociating Member, upon
expiration of the Buy Out Offer Period, shall thereafter be treated as an
unadmitted Assignee.

     10.4 Buy Out Purchase Price. If, within thirty (30) days after the
acceptance of the Buy Out Offer, the Manager and the Disassociating Member
cannot agree on the amount of the Buy Out Purchase Price, then the Manager and
the Disassociating Member shall jointly appoint an independent Appraiser,
investment advisor or investment banking firm with reasonable experience in the
oil and gas industry to determine the value the Company as of the last day of
the fiscal year prior to the date of the Disassociation. The fees and other
costs of the independent Appraiser, investment, advisor or investment banking
firm shall be shared equally by both parties.
     10.5 Disassociation Pursuant to Section 10.1(vi). In the event of a
Disassociation of a Member pursuant to Section 10.1(vi), that Member’s Units
shall pass to the Member’s estate and to his/her heirs, all of which shall be
treated as an unadmitted Assignee, and the optional buy out rights set forth in
Section 10.3 shall not apply.

16



--------------------------------------------------------------------------------



 



SECTION 11
DISSOLUTION AND WINDING UP
     11.1 Dissolution. The Company shall be dissolved and its affairs wound up,
upon the happening of any of the following events:

  (i)   When the period fixed for its duration in Section 2.8 has expired;    
(ii)   Upon the unanimous Vote of the Members; or     (iii)   Upon entry of a
decree of judicial dissolution.

     11.2 Procedure for Winding Up and Dissolution. If the Company is dissolved,
the remaining Members shall wind up its affairs. On winding up of the Company,
the assets of the Company shall be distributed, first, to creditors of the
Company, in satisfaction of the liabilities of the Company, then to the Interest
Holders in accordance with positive Capital Account balances taking into account
all Capital Account adjustments for the Company’s taxable year in which the
liquidation occurs, and thereafter to Members in proportion to their respective
Actual Unit Ownership.
     11.3 Articles of Cancellation. If the Company is dissolved, the Members
shall promptly file a Certificate of Dissolution with the Ohio Secretary of
State. If there are no Remaining Members, the Certificate shall be filed by the
last Person to be a Member; if there are no Remaining Members, or a Person who
last was a Member, the Certificate shall be filed by the legal or personal
representatives of the Person who last was a Member.
SECTION 12
ACCOUNTING, RECORDS AND BANK ACCOUNTS
     12.1 Records to be Maintained. The Company shall maintain the following
records at its principal office or at such other locations as the Manager(s)
deem necessary and desirable:

  (i)   A current list of the full names, in alphabetical order, and last known
business or residence address of each Member;     (ii)   Copies of the Articles,
all amendments thereto, and executed copies of any powers of attorney pursuant
to which the Articles or the amendments have been executed;     (iii)   Copies
of this Agreement, all amendments hereto, and executed copies of any powers of
attorney pursuant to which this Agreement and such amendments have been
executed;     (iv)   Copies of the Company’s federal, state, and local income
tax returns and reports, for the three (3) most recent years;

17



--------------------------------------------------------------------------------



 



  (v)   Copies of any financial statements of the Company for the three (3) most
recent years; and     (vi)   Any other agreements or documents required by the
Act or this Agreement.

     12.2 Accounts. The Company shall maintain at its principal office books and
records, kept in accordance with generally accepted accounting principles. Each
Member shall have the right to inspect and copy any books and records of the
Company during normal business hours. The Managing Member shall provide each
Member with (i) copies of the Company’s financial statements within sixty
(60) days of the end of each fiscal quarter and (ii) an estimate of the
Company’s required expenditures for the next fiscal quarter, as reasonably
estimated by the Managing Member, at least thirty (30) days prior to the start
of the upcoming fiscal quarter.
     12.3 Bank Accounts. All funds of the Company shall be deposited in a bank
account or accounts opened in the Company’s name. The Manager shall determine
the institution or institutions at which the accounts will be opened and
maintained, the types of accounts, and the Persons who will have authority with
respect to the accounts and the funds therein.
     12.4 Annual Accounting Period. The annual accounting period for the Company
shall be its taxable year. The Company’s taxable year shall be selected by the
Members, subject to the requirements and limitations of the Code.
SECTION 13
LIABILITY AND INDEMNIFICATION
     13.1 General. A Member shall not be liable, responsible, or accountable, in
damages or otherwise, to any other Member or to the Company for any act
performed by the Member with respect to Company matters, except for fraud, gross
negligence, or breach of this Agreement. The Company shall indemnify its
Members, and only by a Vote of the Members cause to indemnify its employees and
agents, to the extent permitted by the Act or other applicable Ohio laws. The
indemnification provided in this Section shall not be deemed exclusive of, or in
any way to limit any other rights to which any Person seeking indemnification
may be or may become entitled as a matter of law, by the Articles of
Organization, agreements, insurance, a Vote of Members, or otherwise, with
respect to action in his/her official capacity, and shall continue to a Person
who has ceased to be a Member, officer, or agent, and shall inure to the benefit
of their heirs, executors, and administrators of such a Person. Any Member who
personally guarantees any obligation of the Company or any obligation of the
Company to a third party lender (a “Guaranteeing Member”) shall be entitled to
pro rata indemnification from the other Members and from the Company in the
event that the Guaranteeing Member pays the obligation of the Company.

18



--------------------------------------------------------------------------------



 



SECTION 14
REPRESENTATIONS AND WARRANTIES
     14.1 General. As of the date hereof, each Member for the benefit of each
other Member and the Company, hereby makes each of the representations and
warranties applicable to such Member as set forth in this Section 14, and such
warranties and representations shall survive the execution and delivery of this
Agreement.
     14.2 Investment Purposes. Each Member hereby represents and covenants as
follows:

  (a)   This Agreement constitutes the legal, valid, and binding obligation of
such Member.     (b)   Neither the execution, delivery or performance of this
Agreement or the consummation of the transactions contemplated hereby (i) will
conflict with, violate or result in a breach of any of the terms, conditions or
provisions of any law, regulation, order, writ, injunction, decree,
determination or award of any court, any governmental department, board, agency
or instrumentality, domestic or foreign, or any arbitrator, applicable to such
Member or any of such Member’s affiliates; (ii) will conflict with, violate,
result in a breach of, or constitute a default under any of the terms,
conditions or provisions of any material agreement or instrument to which such
Member or any of that Member’s affiliates is a party or by which such affiliate
is or may be bound or to which any of its material properties or assets is
subject; (iii) will conflict with, violate, result in a breach or constitute a
default under (whether with notice or lapse of time or both), accelerate or
permit the acceleration of the performance required by, give to others any
material interests or rights or require any consent, authorization or approval
under any indenture, mortgage, lease agreement or instrument to which such
Member or any such Member’s affiliates is a party or by which such Member or any
of such affiliates is or may be bound; or (iv) will result in the creation or
imposition of any lien upon any of the material properties or assets of such
Member or any of such Member’s affiliates.     (c)   Any registration,
declaration or filing with, or consent, approval, license, permit or other
authorization or order by, any governmental or regulatory authority, domestic or
foreign, that is required in connection with the valid execution, delivery,
acceptance and performance by such Member of this Agreement or the consummation
by such Member of any transaction contemplated hereby has been completed, made
or obtained on or before the effective date of this Agreement.     (d)   The
Member acknowledges and agrees that: (i) the interest in the Company hereunder
is not registered under the Securities Act of 1933, as

19



--------------------------------------------------------------------------------



 



      amended, or any state securities laws, and is being issued in reliance
upon federal and state exemptions for transactions not involving any public
offering; (ii) the Membership interests being acquired are subject to
restrictions on transferability and resale and may not be transferred or sold
except as permitted by this Agreement and under the Securities Act of 1993, as
amended, and the applicable state securities laws pursuant to registration or
exception therefrom; (iii) the Member is acquiring said Membership Interest
solely for his/her own account for investment purposes and not with a view to
the distribution thereof; (iv) the Member has either consulted with its own
investment advisor, attorney or accountant about the investment and the proposed
purchase of the Membership Interest and its suitability, or chosen not to do so,
despite the recommendation of that course of action by the Managing Member, and
understands the risk of and other considerations relating got the purchase of
the Membership Interest; (v) the Member is knowledgeable and experience with
respect to financial, tax and business aspects of the ownership of the
Membership Interest and of the business contemplated by the Company, and is
capable of evaluating the risks and merits of purchasing said Membership
Interest and is further knowledgeable in making a decision to proceed with this
investment and has not relied upon any representations, warranties or agreements
other than those set forth in this Agreement, if any; (vi) the Member can bear
the economic risk of the proposed investment in the Company for an indefinite
period of time, and could afford to suffer the complete loss thereof; (vii) each
Member acknowledges that the Company has no operating history, that the
Membership Interest involves a substantial degree of risk of loss and that there
is no assurance of any income for each Member’s investment and that any federal
and/or state income tax benefits which may be available to a Member may be lost
through the adoption of new laws or regulations, to changes of existing laws,
and to changes to the interpretation of existing laws and regulations; and
(viii) each Member is a sophisticated and accredited investor within the meaning
of Rule 501(a) of the Regulations promulgated under the Securities Act of 1933,
as amended, with knowledge and experience in business and financial matters.

SECTION 15
MISCELLANEOUS PROVISIONS
     15.1 Confidentiality. No Member shall disclose any confidential or
proprietary information or trade secrets of the Company (including, without
limitation, the identity of the Company’s clients or suppliers, or the prices at
which the Company purchases products or services) to any unauthorized third
parties or use any such information to the detriment of the Company.

20



--------------------------------------------------------------------------------



 



SECTION 16
GENERAL PROVISIONS
     16.1 Entire Agreement. This Agreement and the Articles represent the entire
agreement among the Members. It supersedes all prior written and oral
statements, including any prior representations, statements, conditions, or
warranties. This Agreement may only be amended by a written instrument approved
pursuant to Section 4.2(i) hereof. Oral agreements which purport to amend this
Agreement shall not be enforceable.
     16.2 Assurances. Each Member shall execute all such certificates and other
documents and shall do all such filing, recording, publishing, and other acts
required to comply with the Act and with all other laws or for the formation and
operation of the Company and to comply with any laws, rules, and regulations
relating to the acquisition, operation, or holding of the property of the
Company.
     16.3 Rights of Creditors and Third Parties under this Agreement. This
Agreement is entered into among the Members for the exclusive benefit of the
Company, its Members, and their successors and assignees. This Agreement is
expressly not intended for the benefit of any creditor of the Company or any
other Person. Except and only to the extent provided by applicable statute, no
creditor or third party shall have any rights under this Agreement or any
Agreement between the Company and any Member with respect to any Capital
Contribution or otherwise.
     16.4 Notices. Except as otherwise provided herein, any notice, demand,
consent, election, offer, approval, request, or other communication
(“Notice(s)”) required or permitted by this Agreement shall be in writing and
delivered personally, sent by certified or registered mail, postage prepaid, or
by facsimile or electronic mail. A Notice shall be addressed to a Member at the
Member’s address as it appears on the records of the Company. Notice to the
Company shall be given to its principal office or personally delivered to the
custodian of the Company’s records. Notice sent by mail will be deemed given two
(2) business days after being deposited in the United States Mail. Notice sent
by facsimile or electronic mail shall be deemed to be delivered on the date of
delivery indicated on the facsimile or electronic mail delivery confirmation
record. Any Member may designate, by a Notice to the Company, substitute
addresses or addressees for Notices, and Notices shall be directed to those
substitute addresses or addressees thereafter.
     16.5 Specific Performance. The Members recognize that irreparable injury
will result from a breach of any provision of this Agreement and that money
damages will be inadequate to fully remedy the injury. Accordingly, in the event
of a breach or threatened breach of one or more of the provisions of this
Agreement, any Member who may be injured, in addition to any other remedies
which may be available to that party, shall be entitled to one or more
preliminary or permanent orders (i) restraining and enjoining any act which
would constitute a breach, or (ii) compelling the performance of any obligation
which, if not performed, would constitute a breach.

21



--------------------------------------------------------------------------------



 



     16.6 Applicable Law. The laws of the State of Ohio, including the Act,
shall govern the validity of this Agreement, the construction of its terms, and
the interpretation of the rights and duties of the parties hereto.
     16.7 Section Titles. The headings herein are inserted as a matter of
convenience only and do not define, limit or describe the scope of this
Agreement or the intent of the provisions hereof.
     16.8 Binding Provisions. This Agreement is binding upon, and inures to the
benefit of, the parties hereto and their respective heirs, legatees, executors,
administrators, personal and legal representatives, successors, and permitted
assigns.
     16.9 Terms. Common nouns and pronouns shall be deemed to refer to the
masculine, feminine, neuter, singular, and plural, as the identity of the Person
may in the context require.
     16.10 Severability. Each provision of this Agreement shall be considered
severable; and if, for any reason, any provision or provisions herein are
determined to be invalid and contrary to any existing or future law, such
invalidity shall not impair the operation of or affect those portions of this
Agreement which are valid.
     16.11 Conflicts of Interest. A Member, including, without limitation, the
Managing Member, or an officer of the Company (an “Interested Person”) shall not
be disqualified from dealing or contracting with the Company as a vendor,
purchaser, employee, agent or otherwise, provided that (i) the terms and
conditions of any transaction between the Company and an Interested Person shall
be substantially similar to what is being charged in the open marketplace for
the goods and services being provided, and (ii) the nature of the transaction
between the Company and the Interested Person is disclosed to all Members. No
transaction, contract or act of the Company ( an “Interested Transaction”) shall
be void or voidable or in any way affected or invalidated by reason of the fact
that any Interested Person or any firm of which any Interested Person is a
shareholder, director, member, manager or trustee, or any trust of which any
Interested Person is trustee or beneficiary, is in any way interested in the
transaction, contract or act, provided that the requirements of both subsections
(i) and (ii) above are satisfied. So long as the Interested Transaction complies
with the foregoing sentence of this Section, then no Interested Person shall be
accountable or responsible to the Company for, or in any respect to, any
transaction, contract or act of the Company in which he is interested for any
gains or profits directly or indirectly realized by him, her or it therefrom.
The foregoing shall apply without regard to whether the approval requirements
set forth in Section 1705.31 of the Act have been satisfied. Without limiting or
qualifying the foregoing, if in any judicial or other inquiry, suit, cause or
proceeding, the question of whether an Interested Person has acted in good faith
is material, then notwithstanding any statute or rule of law or equity to the
contrary, his, her or its good faith shall be presumed in the absence of proof
to the contrary by clear and convincing evidence.
     16.12 Counterparts. This Agreement may be executed simultaneously in two
(2) or more counterparts, each of which shall be deemed an original and all of
which, when taken

22



--------------------------------------------------------------------------------



 



together, constitute one and the same documents. The signature of any party to
any counterpart shall be deemed a signature to, and may be appended to, any
other counterpart.
     16.13 Representation. The Members of this Agreement acknowledge and agree
that the Company’s counsel, Dworken & Bernstein Co., L.P.A. and Jodi Tomaszewski
and Melvyn E. Resnick (collectively the “Attorneys”) prepared this Agreement on
behalf of and in the course of the Attorneys representation of the Company and
that:

  (a)   The Members have been advised by the Attorneys that a conflict of
interest exists among their individual interest;     (b)   The Members have been
advised by the Attorneys to seek the advice of independent legal counsel;    
(c)   The Members have had an opportunity to seek the advice of independent
legal counsel;     (d)   The Members have received no representations from the
attorneys about the tax consequences of this Agreement;     (e)   The Members
have been advised by the Attorneys that this Agreement may have tax
consequences;     (f)   The Members have been advised by the Attorneys to seek
the advice of independent tax counsel; and     (g)   The Members have had the
opportunity to seek the advice of independent tax counsel.

SIGNATURES ON FOLLOWING PAGE

23



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amended and Restated Operating Agreement has been
executed as of this date first above written.

          /s/ Gregory J. Osborne           John D. Oil and Gas Company    
By:
  Gregory J. Osborne    
 
       
Its:
  President    
 
       
 
        /s/ David A. Certozke           Energy West Resources, Inc.    
By:
  David A. Cerotzke    
 
       
Its:
  Vice Chairman    
 
       
 
        /s/ Sam Petros           Sam Petros    
 
        /s/ Richard M. Osborne           Richard M. Osborne, Trustee U/T/A
1-13-95    
 
        /s/ Steven A. Calabrese           CCAG Limited Partnership    
By:
  TGF Corporation    
 
       
Its:
  General Partner    
 
       
 
       
By:
  /s/ Steven A. Calabrese    
 
        Steven A. Calabrese, President of TGF Corporation    
 
        /s/ Eric M. Calabrese           R.C. Enterprises & Development, LLC    
By:
  Eric M. Calabrese    
 
       
Its:
  Managing Member    
 
       

24



--------------------------------------------------------------------------------



 



Exhibit 10.6
APPENDIX
     “Act” means the Ohio Limited Liability Company Act, Ohio Revised Code
Chapter 1705, as amended from time to time.
     “Agreement” means this Operating Agreement as amended from time to time.
     “Articles” means the Articles of Organization of the Company as properly
adopted and amended from time to time by the Members and filed with the Ohio
Secretary of State.
     “Assignee” means an assignee of Units who is not a Member at the time of
the assignment and is not admitted thereafter as a Member.
     “Bankrupt Member” means a Member who: (i) has become the subject of a
decree or order for relief under any bankruptcy, insolvency or similar law
affecting creditors’ rights now existing or hereafter in effect; or (ii) has
initiated, whether in an original proceeding or by way of answer in any state
insolvency or receivership proceeding, an action for liquidation, arrangement,
composition, readjustment, dissolution, or similar relief.
     “Capital Account” means the amount of cash and fair market value of
services or property (net of any liabilities secured by contributed property
that the Company is considered to assume or take subject to under Section 752 of
the Code) that a member or Assignee has contributed to the Company as Capital
Contributions pursuant to Section 5 hereof, adjusted as follows:

  (i)   The Capital Account shall be increased by all Profits allocated to such
Person pursuant to Section 6 hereof.     (ii)   The Capital Account shall be
decreased by (a) the amount of cash and the fair market value of all property
distributed to such Person by the Company (net of liabilities securing such
distributed property that such Person is considered to assume or take subject to
under Section 752 of the Code), and (b) all Losses allocated to such Person
pursuant to Section 6 hereof.     (iii)   The Capital Account shall be credited
in the case of an increase or debited in the case of a decrease to reflect such
Person’s allocable share of any adjustment to the adjusted basis of Company
assets pursuant to Section 734(b) of the Code to the extent provided by
Section 1.704-1(b)(2)(iv)(m) of the Regulations.     (iv)   The Capital Account
shall be adjusted in any other manner required by Section 1.704-1(b)(2)(iv) of
the Regulations or otherwise, in order to be deemed properly maintained for
federal income tax purposes.     (v)   Capital Accounts shall not bear interest.

 



--------------------------------------------------------------------------------



 



  (vi)   The Transferee of Units shall succeed to the Capital Account
attributable to the Units transferred.

     “Capital Contribution” means any contribution of cash, property or services
to the Company made by or on behalf of a Member or Assignee pursuant to
Section 5 hereof.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Company” means the limited liability company organized pursuant to the
Articles and this Agreement, and any successor limited liability company.
     “Default Rate” means the maximum amount of interest allowed to be charged
under the law of the State of Ohio.
     “Distribution” means a transfer of cash or property to a Member or Assignee
on account of Units as described in Section 6 hereof.
     “Disassociation” means any action which causes a Person to cease being a
Member as described in Section 9 hereof.
     “Dissolution Event” means an event, the occurrence of which will result in
the dissolution of the Company under Section 9.1 hereof.
     “Fiscal Year” means the taxable year of the Company.
     “Interest Holder” means any Person who holds an interest in the Company,
whether as a Member or an unadmitted Assignee of a Member.
     “Member” means any Person who has signed this Agreement as a Member or who
is hereafter admitted as a Member of the Company pursuant to this Agreement.
     “Membership Interest” means an Interest Holder’s share of the Profits and
Losses of, and the right to receive Distributions from, the Company.
     “Membership Rights means all the rights of a Member in the Company,
including a Member’s: (i) Membership Interest, and (ii) the rights granted to
the Member under this Agreement or under the Act.
     “Operating Expenses” means all expenses relating to the operation of the
Company, including but not limited to the following:

  (i)   all expenses relating to managing and controlling the business and
affairs of the Company;     (ii)   all administrative expenses of the Company,
including the cost of the preparation of the annual audit, financial and tax
returns and tax reports

ii



--------------------------------------------------------------------------------



 



      required for Members or the Company, cash management expenses and routine
legal and accounting expenses;     (iii)   all costs and expenses incurred in
originating, investigating, selecting, negotiating, acquiring, structuring,
financing, operating, monitoring, disposing of or abandoning the Prospect or
transactions that, if consummated, would be part of the Prospect;     (iv)   all
third-party expenses in connection with the Prospect, including any financing,
legal, accounting, management and consulting fees or expenses as well as any
administrative expenses of the Prospect;     (v)   all premiums, deductibles and
other costs associated with obtaining and maintaining any insurance coverage
with respect to the business and activities of the Company;     (vi)   interest
on and fees and expenses arising out of all borrowings made by the Company,
including the arranging thereof;     (vii)   costs of any litigation, director
and/or officer liability or other insurance and indemnification or extraordinary
expense or liability relating to the affairs of the Company;     (viii)  
expenses of liquidating the Company;     (ix)   registration expenses and any
taxes, fees or other governmental charges levied against the Company and all
expenses incurred in connection with any tax audit, investigation, settlement or
review of the Company;     (x)   expenses of any meetings of the Member; and    
(xi)   expenses in connection with the formation and organization of the Company
and any related entities, including any related legal and accounting fees.

     “Past Due Rate” means the maximum non-usurious rate of interest permitted
by applicable law.
     “Payment Notice” means a written notice requiring Capital Contributions to
the Company, which notice shall (a) specify the amount required from the Member;
(b) specify the purpose for which the Capital Contribution is required to be
made; and (c) the date by which the Capital Contribution must be paid.
     “Percentage” means, as to a Member, the percentage set forth after the
Member’s name on Exhibit “C”, as amended from time to time, and as to an
Interest Holder or unadmitted

iii



--------------------------------------------------------------------------------



 



Assignee who is not a Member, the Percentage of the Member whose Membership
Interest has been acquired by such Interest Holder, to the extent the Interest
Holder has succeeded to that Member’s Membership Interest.
     “Person” means and includes an individual, corporation, partnership,
association, limited liability company, trust, estate or other entity.
     “Pipeline System” shall mean the pipeline system that will be developed and
constructed for purpose of gathering and transporting gas within and from the
Prospect to market.
     “Profit” and “Loss” means, for each taxable year of the Company (or other
period for which Profit or Loss must be computed), the Company’s taxable income
or loss determined in accordance with Code Section 703(a), with the following
adjustments:

  (i)   All items of income, gain, loss, deduction, or credit required to be
stated separately pursuant to Code Section 703(a)(1) shall be included in
computing taxable income or loss;     (ii)   Any tax-exempt income of the
Company, not otherwise taken into account in computing Profit or Loss, shall be
included in computing taxable income or loss;     (iii)   Any expenditures of
the Company described in Code Section 705(a)(2)(B) [or treated as such pursuant
to Regulation Section 1.704-1(b)(2)(iv)(i)] and not otherwise taken into account
in computing Profit or Loss, shall be subtracted from taxable income or loss;  
  (iv)   Gain or loss resulting from any taxable disposition of Company property
shall be computed by reference to the adjusted book value of the property
disposed of, notwithstanding the fact that the adjusted book value differs from
the adjusted basis of the property for federal income tax purposes;     (v)   In
lieu of the depreciation, amortization, or cost recovery deduction allowable in
computing taxable income or loss, there shall be taken into account the
depreciation computed based upon the adjusted book value of the asset; and    
(vi)   Notwithstanding any other provision of this definition, any items which
are specifically allocated pursuant to Section 6 hereof shall not be taken into
account in computing Profit or Loss.

     “Regulations” except where the context indicates otherwise, means the
permanent, temporary, proposed, or proposed and temporary regulations of
Department of the Treasury under the Code as such regulations may be changed
from time to time.
     “Transfer” means, when used as a noun, any voluntary sale, hypothecation,
pledge, assignment, attachment or other transfer, and, when used as a verb,
means voluntarily to sell, hypothecate, pledge, assign, or otherwise transfer.

iv



--------------------------------------------------------------------------------



 



     “Unit” means a fractional share of the membership interest of a Member or
an Assignee in the Company, the numerator of which is one (1) and the
denominator of which is the total number of Units outstanding from time to time.
As of the date of this Agreement, the Company has 100 Units outstanding, as
reflected in Exhibit “C” attached hereto, which shall be amended in the event
that the Company issues additional Units or acquires any outstanding Units.
     “Vote” means each Member’s voting rights as provided for in Section 4
hereof. Unless stated otherwise, any matter submitted to a Vote of the Members
or requiring approval of the Members shall be deemed to have passed if approved
by the Members holding fifty-one percent (51%) or more of the Units then held by
all Members.

v



--------------------------------------------------------------------------------



 



Exhibit 10.6
EXHIBIT “A”
Organization/Registration of Limited Liability Company

 



--------------------------------------------------------------------------------



 



Exhibit 10.6
EXHIBIT “B”
Purchase and Sale Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT “C”

 